 
 
IB 
Union Calendar No. 343 
111th CONGRESS 2d Session 
H. R. 5110 
[Report No. 111–598] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2010 
Mrs. Kirkpatrick of Arizona introduced the following bill; which was referred to the Committee on Natural Resources 
 
 
September 16, 2010 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on April 22, 2010 
 
 
 
 
A BILL 
To modify the boundary of the Casa Grande Ruins National Monument, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Casa Grande Ruins National Monument Boundary Modification Act of 2010. 
2.DefinitionsIn this Act: 
(1)MapThe term map means the map entitled Proposed Casa Grande Ruins Boundary Modification, numbered 303/100,934, and dated January 2010. 
(2)MonumentThe term Monument means the Casa Grande Ruins National Monument in the State of Arizona. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(4)StateThe term State means the State of Arizona. 
3.Acquisition and transfer of administrative jurisdiction of lands 
(a)Acquisition of landsThe Secretary is authorized to acquire by donation, exchange, or purchase with donated or appropriate funds from willing owners only, the private or State lands or interests in lands generally depicted on the map, to be administered as part of the Monument. 
(b)Transfer of administrative jurisdiction to NPSThe following Federal lands as generally depicted on the map are hereby withdrawn from all forms of entry, appropriation, and disposal under the public land laws; location, entry, and patent under the mining laws; and operation of the mineral leasing and geothermal leasing laws and mineral materials laws, and administrative jurisdiction of such Federal lands is hereby transferred to the National Park Service to be administered as part of the Monument: 
(1)The approximately 3.8 acres of Federal land administered by the Bureau of Land Management. 
(2)The approximately 7.41 acres of Federal land of administered by the Bureau of Indian Affairs. 
(c)Transfer of administrative jurisdiction to BIAAdministrative jurisdiction of the approximately 3.5 acres of Federal land administered by the National Park Service as generally depicted on the map as Lands to be Transferred to BIA are hereby transferred to the Bureau of Indian Affairs for the purposes of the San Carlos Irrigation Project. 
(d)AdministrationUpon acquisition or transfer of the lands identified in subsections (a) and (b), the Secretary shall administer those lands as part of the Monument in accordance with the laws generally applicable to units of the National Park System, including— 
(1)the National Park Service Organic Act (16 U.S.C. 1 et seq.); and 
(2)the Act of August 21, 1935 (16 U.S.C. 461 et seq.). 
(e)Boundary and map update 
(1)TransfersUpon completion of the transfers pursuant to subsection (b), the Secretary shall modify the boundary of the Monument accordingly, and shall update the map to reflect such transfers. 
(2)AcquisitionsUpon completion of any of the acquisitions pursuant to subsection (a), the Secretary shall modify the boundary of the Monument accordingly, and shall update the map to reflect such acquisitions. 
(f)Map on fileThe map shall be on file and available for inspection in the appropriate offices of the National Park Service, U.S. Department of the Interior. 
4.Administration of State trust landsThe Secretary may enter in to an agreement with the State to provide for cooperative management of the approximately 200 acres of State trust lands generally depicted on the map. 
5.Boundary Study 
(a)In generalThe Secretary shall conduct a study to identify any additional lands that the Secretary considers appropriate to be a part of any future adjustments to the boundary of the Monument. 
(b)CriteriaThe study shall examine the natural, cultural, recreational, and scenic values and characteristics of the lands identified under subsection (a). 
(c)ReportNot later than 3 years after the date funds are made available for the study under this section, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the findings, conclusions, and recommendations of the study. 
 
 
September 16, 2010 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
